DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S COMMENTS
Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the drawing in this application is drawn by hands and need to be replaced with new drawings with numbers and lines that are uniformly thick and well defined.  There are not substantially different between the new drawings submitted by the applicant on 08/28/2021 and the original drawing submitted on 05/05/2019 as shown below.  Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.  


    PNG
    media_image1.png
    457
    709
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    395
    536
    media_image2.png
    Greyscale


Allowable Subject Matter
Claims 1-16 allowed.
The following is an examiner’s statement of reasons for allowance: Regarding base claims 1, 15 and 16, the prior art fails to disclose, in combination with other limitations of the claim, an occlusion device for occluding blood flow within a channel of the body, the occlusion device comprises an external sheath for constraining a stent having a sheath tip and a positioning balloon proximal to the sheath tip.
The prior art US 10,646,364 to Dakak discloses balloon catheter having marker balloon for positioning a stent within the body, US 7,862,601 to Sanati et al. discloses apparatus and methods for delivering a stent into an ostium having proximal and distal balloon for anchoring a stent into the body, US 2017/0325979 to Dakak discloses angioplasty anchor and/or marker balloon stent catheter apparatus and method having an anchor balloon proximal to a catheter’s tip and a stent positioned proximal to the balloon but fails to disclose the stent being constrained by an external sheath having a tip and an anchor balloon positioned proximal to the sheath tip.  US 2008/0243233 to Ben-Muvhar et al. discloses device and methods for treatment of vascular bifurcations having a stent restrained by a catheter sleeve and a positioning balloon proximal to the catheter sleeve tip until the sleeve is pulled back and allow the stent to expand but fails to disclose the delivery catheter with a portion of a holding assembly releasably attached to the delivery catheter distal end and being fixedly attached to the stent.  These prior arts taken alone or in combination do not anticipate or make obvious applicant claimed invention.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG SON DANG whose telephone number is (571)270-5809.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/PHONG SON H DANG/Primary Examiner, Art Unit 3771